IN THE SUPREME COURT OF TH E STATE OF NEVADA


                 OSCAR CABADA, AN INDIVIDUAL;                           No. 83230
                 AND JOSE ALBERTO CABADA-
                 OROZCO, AN INDIVIDUAL,
                 Petitioners,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF                                FILED
                 CLARK; AND THE HONORABLE TARA
                 D. CLARK NEWBERRY, DISTRICT                             AUG 1 1 2021
                 JUDGE,                                                 ELIZABETH A. BROWN
                                                                      CLERK OF SUPREME COURT
                                                                          S
                 Respondents,                                        BY
                                                                           DEPUTYC>C1CtiVI
                                                                                      RK
                   and
                 PETER RICHARDSON, AN
                 INDIVIDUAL,
                 Real Party in Interest.


                       ORDER DENYING PETITION .FOR WRIT OF MANDAMUS

                            This original petition for a writ of mandamus challenges a
                district court order partially granting a motion to strike a rebuttal expert.
                            This court has original jurisdiction to issue writs of mandamus,
                and the issuance of such extraordinary relief is within this court's sole
                discretion. See Nev. Const. art. 6, § 4: D.R. Horton, inc. v. Eighth Judicial
                Dist. Court, 123 Nev. 4-68, 474-75. 168 P.3d 731, 736-37 (2007). Petitioners
                bear the burden to show that extraordinary relief is warranted, and such
                relief is proper only when there is no plain, speedy, and adequate remedy

                at law. See Pan v. Eighth Judicial Dist, Court, 120 Nev, 222, 224, 228, 88
                P.3d 84.0, 841., 844 (2004.). An appeal is generally an adequate remedy
                precluding writ relief. Id. at 224, 88 P.3d at 841. Even when an appeal is
                not immediately available because the challenged order is interlocutory in
SUPREME COURT
      OF
    NEVADA

  I947A .4610
nature, the fact that the order may ultimately be challenged on appeal frorn
a final judgment generally precludes writ relief. Id. at 225, 88 P.3d at 841.
Further, 'Wins court has held that the decision to adrnit or exclude expert
opinion testimony is discretionary and is not typically subject to review on
a petition for a writ of mandamus." Williams v. Eighth Judicial Dist. Court.
127 Nev. 518, 524, 262 P.3d 360, 364 (2011). Having considered the petition,
we are not persuaded that our extraordinary intervention is warranted
because petitioners have not demonstrated that an appeal from a final
judgment below would not be a plain, speedy, and adequate legal remedy.
Accordingly, we
            ORDER the petition DENIED.



                        Hardesty


 "C:24.13"142.31.1rflim7J.
Parraguirre                                Cadish




cc:   Hon. Tara D. Clark Newberry, District Judge
      Bauman Loewe Witt & Maxwell. :131414C/Las Vegas
      Drummond Law Firm
      Law Office of Lee J. Grant II
      Eighth District Court Clerk




                                     2

                                                •